Exhibit 10.1

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

THIS AGREEMENT made on the 26th day of July, 2013

 

BETWEEN:

 

RESPONSE BIOMEDICAL CORP.

 

(the “Company”)

 

AND:

 

PATRICIA MASSITTI

 

(“Massitti”)

 

WHEREAS:

 

A.

The Company employed Massitti in the capacity of Vice President of Human
Resources & Corporate Communications since September 14, 2009.

 

B.

The Company and the Employee have mutually agreed to terminate the employment
relationship in accordance with the terms and conditions contained herein.

 

C. 

The Board of Directors of the Company has considered that it is in the best
interests of the Company to enter into this Agreement on the terms and
conditions set forth below.

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants, representations and warranties contained herein, the parties hereto
hereby agree as follows:

 

1. 

Termination of Employment. The parties acknowledge and agree that effective July
18, 2013 (the “Effective Date”) Massitti’s employment with the Company is
terminated without cause.

 

2. 

Accrued Vacation. Massitti has 33 days of accrued vacation as of the Effective
Date that will be paid out to Massitti as soon as possible as part of the next
payroll following execution of this Agreement.

 

3. 

Salary and Benefits Continuance. Subject to section 9 of this Agreement, the
Company will continue Massitti’s base salary and regular group benefits
(excluding her long term disability coverage and reimbursement for cell phone
and other business expenses which will terminate effective immediately) for a
period of 10 months from July 18, 2013 until May 18, 2014 (the “Salary
Continuance Period”). If Massitti obtains new employment during the Salary
Continuance Period, Massitti will advise the Company immediately as to her start
date. The Salary Continuance Period will then terminate immediately and the
payments to Massitti pursuant to this section and all benefits coverage will
terminate effective on the start date of such new employment and the Company
will pay Massitti 75% of the amount of salary owing from such start date to the
end of the Salary Continuance Period in a lump sum in full and final
satisfaction of any obligations the Company has to Massitti during the Salary
Continuance Period.

 

 
 

--------------------------------------------------------------------------------

 

  

4. 

Legal Fees. The Company will contribute to Massitti’s legal fees incurred in
relation to the termination of her employment up to a maximum of $3,000 upon
receipt of an invoice from Massitti’s counsel.

 

5. 

Stock Options. Subject to approval of the Compensation Committee of the Board of
Directors of the Company agrees that all of the options granted to Massitti
prior to the Effective Date of this Agreement shall continue to vest and be
exercisable in accordance with the terms of the stock option grants provided to
Massitti during her employment and the terms Company’s incentive stock option
plan until the end of the Salary Continuance Period. The Company will use its
best efforts to obtain the approval of the Compensation Committee. Except as
required by applicable securities laws, Massitti will not be subject to any
“blackout periods” that apply to employees of the Company following the
Effective Date.

 

6. 

No Other Payments; Other Benefits and Perquisites. Massitti acknowledges and
agrees that except as provided for in sections 2 through 5 of this Agreement,
the Company has no further obligations to provide any other payments or benefits
to Massitti and all other benefits, perquisites or entitlements to compensation
of any kind provided to Massitti during her employment shall terminate as of the
Effective Date.

 

7. 

Resignations. Massitti agrees to provide such written resignations as the
Company deems necessary to revoke any authority Massitti had during her
employment as an officer of the Company or any of its affiliates or
subsidiaries.

 

8. 

Employment Verification. Upon request of Massitti, the Company shall provide a
letter verifying Massitti’s length of service with the Company, her position and
that her employment was terminated without cause.

 

9. 

Return of Company Property. Massitti agrees to return all property owned by the
Company including computer equipment, any documents, passwords or records
Massitti has in her possession or control relating to the Company’s business
within 10 business days of execution of this Agreement.

 

10. 

Release of Claims by Massitti. Except as provided for elsewhere in this
Agreement, Massitti, on her own behalf and on behalf of her legal
representatives, administrators, executors, heirs, successors and assigns,
hereby releases and forever discharges the Company, the Company’s applicable
subsidiaries and affiliated entities and all of their respective officers,
directors, shareholders, employees, agents, predecessors, successors,
administrators, executors, heirs and assigns (collectively, the (“Releasees”) of
and from any and all actions, causes of action, suits, debts, dues, accounts,
costs, legal costs, contracts, claims and demands of every nature or kind,
statutory or otherwise, including any claims made, pursuant to the Employment
Standards Act (British Columbia) and the Human Rights Code (British Columbia) or
any comparable provincial, federal or state laws that may apply to Massitti,
which now or at any time hereafter can, shall or may have in any way arising or
resulting from any cause, matter, or anything whatsoever, whether known or
unknown, suspected or unsuspected existing as to the present time that Massitti
can, shall or may have against the Releasees, including, without restricting the
generality of the foregoing but for greater certainty, any claims that are based
on, relate to, or arise in connection with:

 

 
 

--------------------------------------------------------------------------------

 

  

(a)

the employment of Massitti by the Company;

(b)

the termination of that employment howsoever arising, including without
limitation, any rights to compensation arising for notice, severance pay or pay
in lieu of notice of termination, constructive dismissal, wrongful dismissal or
vacation pay or other accrued amounts;

(c)

any entitlement Massitti may have to bonuses, stock options, or other incentive
compensation made available to Massitti during her employment;

(d)

any loss of office; and

(e)

the termination of any other of Massitti’s allowances, perquisites or benefits
including termination of Massitti’s participation the Company’s long term
disability or other insurance plans.

 

11. 

Release of Claims by the Company. The Company, on its own behalf and on behalf
of the Releasees, hereby releases and forever discharges Massitti of and from
any and all actions, causes of action, suits, debts, dues, accounts, costs,
legal costs, contracts, claims and demands of every nature or kind, statutory or
otherwise, which now or at any time hereafter can, shall or may have in any way
arising or resulting from any cause, matter, or anything whatsoever, whether
known or unknown, suspected or unsuspected existing as to the present time that
the Company can, shall or may have against Massitti, arising from Massitti’s
employment with the Company or arising in connection with any work or services
provided by Massitti to the Company or any Releasee whether as an employee,
officer, director, contractor or otherwise.

 

12. 

Covenant not to Sue; Estoppel. Massitti and the Company agree not to make any
claim or demand, or commence, maintain or prosecute any action, cause or
proceeding for damages, compensation, loss or any relief against any party
released herein in respect of any cause, matter or thing arising out of, or
relating to the matters released herein or against any other person who might
claim contribution or indemnity from any of the parties released herein.
Massitti and the Company further acknowledges and agrees that this Agreement
shall operate conclusively as an estoppel in the event of any such claim, action
or proceeding and may be pleaded accordingly.

 

13. 

Confidentiality. The Company and Massitti agree to keep the terms of this
Agreement confidential and will not, except as may be required by law, reveal
the terms of this Agreement to any third parties except to their respective
legal or financial advisors, or, in the case of the Company, applicable human
resources and and financial employees charged with executing the terms of this
agreement and, in the case of Massitti, her spouse, provided each of the Company
and Massitti take reasonable steps to prevent such third parties from revealing
any information pertaining to the terms of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

14. 

Non-Disparagement. The Company and Massitti shall not in any way disparage each
other or, in the case of Massitti, any of the Releasees or make or solicit for
the media or any others any comments, statements or the like that may be
considered to be harmful or derogatory or detrimental to the good name or
business reputation or standing in the business community of, as applicable, the
Company, the Releasees or Massitti.

 

15. 

Tax Indemnity. Massitti acknowledges and agrees that the Company shall withhold
and remit statutory deductions on amounts payable to Massitti under this
Agreement. Massitti agrees to indemnify and hold harmless the Company and its
directors and officers from any and all liability for tax, penalties, interest
or any other amount of any kind whatsoever arising under one or more of the
Income Tax Act (Canada), the Employment Insurance Act (Canada), the Canada
Pension Plan Act, the Income Tax Act (BC), or any other similar statute of
Canada or a province or territory thereof, that arises out of or with respect to
any payments made to Massitti pursuant to this Agreement.

 

16. 

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the province of British Columbia and the federal laws of Canada
applicable therein, which shall be deemed to be the proper law hereof.

 

17. 

Severability. If any provision of this Agreement for any reason is declared
invalid, such declaration shall not affect the validity of any remaining portion
of the Agreement, which remaining portion shall remain in full force and effect
as if this Agreement had been executed with the invalid portion thereof
eliminated and it is hereby declared the intention of the parties that they
would have executed the remaining portions of this Agreement without including
therein any such part, parts or portion which may, for any reason, be hereafter
declared invalid.

 

18. 

Amendments and Waivers. This Agreement may not be amended or waived except in a
writing signed by each party. No failure or delay by any party in exercising any
right, power or privilege in this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise or the exercise of any other right, power or privilege.

 

19. 

Successors; Binding Agreement. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties and their respective
successors, assigns, legal representatives, executors, administrators and heirs.

 

20. 

No Admission. Nothing in this Agreement is intended to be, or shall be construed
as, an admission by the Company or Massitti that it violated any law, interfered
with any right, breached any obligation or otherwise engaged in any improper or
illegal conduct.

 

21. 

Notices. Any notices, requests, demands, deliveries or other communications by
the terms hereof required or permitted to be given by one party to any other
will be given in writing by registered post, personal delivery, e-mail or
similar form of communication as appropriate and addressed to such other party
or delivered to such other party at the addresses below or at such other address
as any party may from time to time specify by notice in writing given to the
other party.

 

 
 

--------------------------------------------------------------------------------

 

  

(a)       If to the Company:

 

c/o Blake, Cassels & Graydon LLP

Suite 2600, 595 Burrard Street

Vancouver, B.C. V7X 1L3

Email: eleni.kassaris@blakes.com

 

Attention: Eleni Kassaris

 

(b)       If to Massitti:

 

c/o Roper Greyell LLP

Suite 800, 666 Burrard Street

Vancouver, B.C. V6C 3P3

Email: gmcfarlane@ropergreyell.com

 

Attention: Graeme McFarlane

 

22. 

Independent Legal Advice. Massitti acknowledges that she has read and
understands the terms of this Agreement and that she has received independent
legal advice concerning the interpretation and effect of this Agreement prior to
its execution.

 

23. 

Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in counterparts, each of which shall
be deemed an original and both of which together shall constitute one and the
same instrument.

 

24. 

Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any and all prior and/or contemporaneous agreements and
understandings, oral or written, between the parties with respect to Massitti’s
employment by the Company and the termination of that employment.

 

[Execution page follows.]

  

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
and Release as of the Effective Date.

 

 

RESPONSE BIOMEDICAL CORP. 

               

By:/s/ Jeffrey L. Purvin
      Authorized Signatory

       

SIGNED, SEALED AND DELIVERED in the presence of:

 

)
)
)

 

 

/s/ Patricia Massitti

Witness

  )   

 

  ) 

PATRICIA MASSITTI 

    )  

Name

  )        )  

 

  )   

Address

 

)

      )  

 

 